

115 S2181 IS: Military Families Credit Reporting Act of 2017
U.S. Senate
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2181IN THE SENATE OF THE UNITED STATESNovember 30, 2017Mr. Menendez (for himself, Mr. Booker, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to provide protections for active duty military consumers.
	
 1.Short titleThis Act may be cited as the Military Families Credit Reporting Act of 2017. 2.Notice of status as an active duty military consumerThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 605 (15 U.S.C. 1681c), by adding at the end the following:  (i)Notice of status as an active duty military consumer (1)In generalWith respect to an item of adverse information about a consumer that arises from the failure of the consumer to make any required payment on a debt or other obligation, if the action or inaction that gave rise to the item occurred while the consumer was an active duty military consumer—
 (A)the consumer may provide appropriate proof, including official orders, to a consumer reporting agency that the consumer was an active duty military consumer at the time the action or inaction occurred; and
 (B)any consumer report provided by the consumer reporting agency that includes the item shall clearly and conspicuously disclose that the consumer was an active duty military consumer when the action or inaction that gave rise to the item occurred.
 (2)Model formThe Bureau shall prepare a model form, which shall be made publicly available, including in an electronic format, by which a consumer may—
 (A)notify, and provide appropriate proof to, a consumer reporting agency in a simple and easy manner, including electronically, that the consumer is or was an active duty military consumer; and
 (B)provide contact information of the consumer for the purpose of communicating with the consumer while the consumer is an active duty military consumer.
 (3)No adverse consequencesNotice, whether provided by the model form described in paragraph (2) or otherwise, that a consumer is or was an active duty military consumer may not provide the sole basis for—
 (A)with respect to a credit transaction between the consumer and a creditor, a creditor— (i)denying an application of credit submitted by the consumer;
 (ii)revoking an offer of credit made to the consumer by the creditor; (iii)changing the terms of an existing credit arrangement with the consumer; or
 (iv)refusing to grant credit to the consumer in a substantially similar amount or on substantially similar terms requested by the consumer;
 (B)furnishing negative information relating to the creditworthiness of the consumer by or to a consumer reporting agency; or
 (C)except as otherwise provided in this title, a creditor or consumer reporting agency noting in the file of the consumer that the consumer is or was an active duty military consumer.;
 (2)in section 605A (15 U.S.C. 1681c–1)— (A)in subsection (c)—
 (i)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margins accordingly;
 (ii)in the matter preceding subparagraph (A), as so redesignated, by striking Upon and inserting the following:  (1)In generalUpon; and
 (iii)by adding at the end the following:  (2)Negative information notificationIf a consumer reporting agency receives an item of adverse information about a consumer who has provided appropriate proof that the consumer is an active duty military consumer, the consumer reporting agency shall promptly notify the consumer, with a frequency, in a manner, and according to a timeline determined by the Bureau or specified by the consumer—
 (A)that the consumer reporting agency has received the item of adverse information, along with a description of the item; and
 (B)the method by which the consumer may dispute the validity of the item. (3)Contact information for active duty military consumers (A)In generalIf a consumer who has provided appropriate proof to a consumer reporting agency that the consumer is an active duty military consumer provides the consumer reporting agency with contact information for the purpose of communicating with the consumer while the consumer is an active duty military consumer, the consumer reporting agency shall use that contact information for all communications with the consumer while the consumer is an active duty military consumer.
 (B)Direct requestUnless a consumer directs otherwise, the provision of contact information by the consumer under subparagraph (A) shall be deemed to be a request for the consumer to receive an active duty alert under paragraph (1).
 (4)Sense of CongressIt is the sense of Congress that any person making use of a consumer report that contains an item of adverse information with respect to a consumer should, if the action or inaction that gave rise to the item occurred while the consumer was an active duty military consumer, take that fact into account when evaluating the creditworthiness of the consumer.; and
 (B)in subsection (e), by striking paragraph (3) and inserting the following:  (3)subparagraphs (A) and (B) of subsection (c)(1), in the case of a referral under subsection (c)(1)(C).; and
 (3)in section 611(a)(1) (15 U.S.C. 1681i(a)(1)), by adding at the end the following:  (D)Notice of dispute related to active duty military consumersWith respect to an item of information described under subparagraph (A) that is under dispute, if the consumer to whom the item relates has notified the consumer reporting agency conducting the investigation described in that subparagraph, and has provided appropriate proof, that the consumer was an active duty military consumer at the time the action or inaction that gave rise to the disputed item occurred, the consumer reporting agency shall—
 (i)include that fact in the file of the consumer; and (ii)indicate that fact in each consumer report that includes the disputed item..